Title: James Madison to James K. Paulding, 1 January 1832
From: Madison, James
To: Paulding, James Kirke


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Jany. 1832
                            
                        
                        According to my promise I send you the enclosed Sketch. It was my purpose to have enlarged some parts of it,
                            & to have revised, probably blotted out others. But the present crippled State of my health, makes me shun the
                            task; And the uncertainties of the future induce me to commit the paper, crude as it is, to your friendly discretion.
                            Wishing to know that it has not miscarried, drop a single line saying so Be assured always of my great esteem &
                            all my good wishes
                        
                            
                                James Madison
                            
                        
                    